     USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JAMES A. JOHNSON,                             )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )      Cause No. 3:20-CV-285-HAB
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
        Defendant.                            )

                                    OPINION AND ORDER

        This matter comes before the Court on Plaintiff’s Brief in Support of Complaint (ECF No.

19). Defendant Andrew M. Saul, Commissioner of Social Security (the “Commissioner”), filed his

Memorandum in Support of Commissioner’s Decision (ECF No. 20) on March 19, 2021. Plaintiff

filed his Reply (ECF No. 22) on April 2, 2021. This matter is now ripe for review.

A.      Procedural History

        On September 27, 2017, Plaintiff filed a Title II application for a period of disability and

disability insurance benefits as well as a Title XVI application for supplemental security income,

both claiming disability beginning on August 10, 2017. The applications were denied initially and

upon reconsideration. Thereafter, Plaintiff filed a written request for a hearing before an

administrative law judge (“ALJ”).

        A hearing was held before ALJ Cindy Martin on December 17, 2018. The ALJ issued her

Decision (R. 17–26) on February 27, 2019, finding that Plaintiff was not disabled. Plaintiff sought

review from the Appeals Council, which request was denied. Plaintiff then filed the instant action

for judicial review.
     USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 2 of 7


B.      Legal Analysis

1.      Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by substantial

evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940 (7th

Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v. Massanari, 268

F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would accept as adequate

to support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007); see also Diaz v.

Chater, 55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”) (citation and quotations

omitted).

        In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

        Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, she “must build an accurate and logical bridge from the evidence to [the] conclusion.”

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and

discuss only that evidence that favors [her] ultimate conclusion,” Diaz, 55 F.3d at 308, but “must

confront the evidence that does not support [her] conclusion and explain why it was rejected,”



                                                  2
     USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 3 of 7


Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently

articulate [her] assessment of the evidence to assure” the court that she “considered the important

evidence” and to enable the court “to trace the path of her reasoning.” Carlson v. Shalala, 999 F.2d

180, 181 (7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal

quotation marks omitted)).

2.      The ALJ’s Decision

        A person suffering from a disability that renders him unable to work may apply to the

Social Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining

disability as the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months”). To be found

disabled, a claimant must demonstrate that his physical or mental limitations prevent him from

doing not only her previous work, but also any other kind of gainful employment that exists in the

national economy, considering his age, education, and work experience. § 423(d)(2)(A).

        If a claimant’s application is denied initially and on reconsideration, he may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in deciding

whether to grant or deny benefits: (1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, (3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether he has the residual functional capacity to perform his past relevant

work, and (5) whether the claimant is capable of performing any work in the national economy.

Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).




                                                 3
     USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 4 of 7


        At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since August 10, 2017. At step two, the ALJ found that Plaintiff had a single severe

impairment: degenerative disc disease of the lumbar spine and status post microdiscectomy at L4-

5 and L5-S1 in January 2016. The ALJ also found that Plaintiff had the following non-severe

impairments: trace mitral regurgitation; bi-polar disorder; depression; and anxiety. At step three,

the ALJ ruled that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1. In making this ruling, the ALJ considered listings 1.02 and 1.04.

        At step four, the ALJ determined that Plaintiff had the residual functional capacity (“RFC”)

to “perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except he can

frequently climb, balance, stoop, kneel, crouch and crawl.” (R. 21). Finally, at step five, the ALJ

found that Plaintiff had no past relevant work, but that there were jobs that exist in significant

numbers in the national economy that Plaintiff could perform. As a result, she found Plaintiff to

be not disabled.

3.      The ALJ Failed to Adequately Address the Medical Opinions of Plaintiff’s Treating
        Physician.

        Initially, the Court agrees with Plaintiff that the ALJ failed to evaluate the medical opinion

evidence consistent with the requirements of 20 C.F.R. § 404.1520c. When evaluating the

persuasiveness of a medical opinion, the ALJ must consider (1) supportability, (2) consistency, (3)

relationship with the claimant, including (i) length of the treatment relationship, (ii) frequency of

examinations, (iii) purpose of the treatment relationship, (iv) extent of the treatment relationship,

and (v) whether it is an examining relationship, (4) specialization, and (5) other factors that tend

to support or contradict a medical opinion. 20 C.F.R. § 404.1520c(a), (c)(1)-(5). The most

important factors are supportability and consistency, and an ALJ is required to explain how he

                                                  4
   USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 5 of 7


considered these factors in determining the persuasiveness of a medical opinion. Id. §

404.1520c(b)(2). Failure to properly consider, and explain consideration of an opinion, warrants

remand. See, e.g., Beason v. Saul, 2020 WL 606760, at *2-3 (C.D. Cal. Feb. 7, 2020) (remanding

where ALJ failed to consider or discuss any of the factors set forth in 20 C.F.R. § 404.1520c(c)(1)-

(5)); Joseph M.R. v. Comm’r of Soc. Sec., 2019 WL 4279027, at *7-8 (D. Or. Sept. 10, 2019)

(same); Alonzo v. Comm’r of Soc. Sec., 2020 WL 1000024, at *4-5 (D. Ariz. Mar. 2, 2020) (ALJ

erred in failing to address any of the factors in § 404.1520c(c), especially the “most important” —

supportability and consistency).

       With respect to Dr. John Kelly, Plaintiff’s treating physician, the entirety of the ALJ’s

discussion is as follows:

       Dr. John Kelly provided three (3) different medical opinions (9F-11F). These
       opinions are unpersuasive. His opinions are inconsistent with the medical evidence
       and his own examinations, and the other medical opinions in the records. Dr.
       Kelly’s treatment note [sic] consistently note the claimant has no abnormality in his
       gait (12F). Further, Dr. Kelly’s records make no mention of diminished strength
       (12F). Finally, Dr. Kelly noted that the claimant was fully able to manage the
       household (10F, 12F).

(R. 23). This factually-bereft dismissal of Dr. Kelly’s opinions, which are not even identified by

topic or substance, is woefully insufficient to satisfy the governing regulations.

       First and foremost, the ALJ does not identify the opinions that he finds “unpersuasive.”

The “opinions” identified in the Decision are three different forms comprising fourteen pages in

the Record. (R 599–612). Within those forms are any number of “opinions,” both supporting and

conflicting with the Decision. For instance, on Exhibit 9F, a form titled “Mental Assessment of

Ability to do Work-Related Activities,” Dr. Kelly answered nine questions, many with multiple

subparts. In answering these questions, Dr. Kelly opined that Plaintiff could “understand,

remember, and carry out complex, not complex, or simple job instructions,” and that Plaintiff could



                                                 5
   USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 6 of 7


“manage [his] benefits/finances in his . . . own best interest.” (R 600–01). Yet, the ALJ does not

differentiate between those opinions and the opinions in the same form that Plaintiff was not

“capable of sustaining work on a continuing basis,” or the opinion that Plaintiff could be expected

to have “4 or more” absences from work per month. (R. 601). The ALJ presumably agrees with

the first two opinions and disagrees with the second two, yet both are grouped and characterized

as “unpersuasive” without either set of opinions being discussed.

       Exhibit 10F, a form titled “Medical Assessment-Questionnaire Form,” is similarly

problematic. Attached to that form is a record from a February 5, 2018, physical examination of

Plaintiff. There, Dr. Kelly diagnoses Plaintiff with bipolar I disorder, lumbar disc degeneration,

mitral regurgitation, and mood disorders. (R. 605). These are all impairments identified by the

ALJ. (R. 19–20). Did the ALJ find these diagnoses “unpersuasive” and, if so, why are they

identified as severe and non-severe impairments?

       “When an ALJ decides to favor another medical professional’s opinion over that of a

treating physician, the ALJ must provide an account of what value the treating physician’s opinion

merits.” Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Where, as here, an ALJ does not even

identify the opinions he has rejected, much less evaluate those opinions under the factors set forth

in 20 C.F.R. § 404.1520c, he cannot be said to have adequately supported his decision.

       Perhaps the ALJ went line-by-line through Dr. Kelly’s submissions and evaluated each

under the controlling regulation. If so, that fastidiousness did not make its way to the written

decision. Instead, the Court is left with six sentences that do not enable the Court to find that the

ALJ so much as read the referenced documents. Accordingly, the ALJ failed to build the required

logical bridge, and remand is required.




                                                 6
     USDC IN/ND case 3:20-cv-00285-HAB document 23 filed 04/27/21 page 7 of 7


C.      Conclusion

        For the foregoing reasons, the Decision (R. 17–26) is REVERSED and REMANDED. The

Clerk is DIRECTED to enter judgment in favor of Plaintiff and against Defendant.

        SO ORDERED on April 27, 2021.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                              7
